Title: James Madison to William Allen, 4 December 1827
From: Madison, James
To: Allen, William


                        
                            
                                Dr. Sir
                            
                            
                                
                                    Montpr
                                
                                Decr 4 27
                            
                        
                          
                        It is probable that I shall have my crop of wheat or rather flour sent for sale to Fredbg. Be so obliging as
                            to say whether it be within your scope of business, to warehouse and dispose of it according to my notice as to the time
                            of selling or to your choice of the time if it sd. be left to that; and to mention the terms on which you transact such
                            business. A line from you on the subject as soon as convenient will be acceptable
                        
                            
                                
                            
                        
                    